Exhibit 12.1 FREEPORT-McMoRan COPPER & GOLD INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (in millions except ratios) For the years ended December 31, 2007a Income (loss) from continuing operations before income taxes and equity in affiliated companies' net earnings $ $ $ ) $ $ Amortization of previously capitalized interest 34 31 25 17 18 Less: capitalized interest ) Earnings (losses) from continuing operations before fixed charges $ $ $ ) $ $ Fixed charges: Interest expense, net of capitalized interest 71 Capitalized interest 66 78 11 Amortization of debt expenses, premiums and discounts 14 18 17 17 5 Interest portion of rental expense 26 32 18 12 1 Total fixed charges 88 Adjusted earnings (losses) $ $ $ ) $ $ Ratio of earnings to fixed chargesa - b Preferred dividend requirements: Total fixed charges $ 88 Preferred stock dividends 96 Combined fixed charges and preferred stock dividends $ Ratio of earnings to combined fixed charges and preferred stock dividendsa - c a.For purposes of computing the consolidated ratio of earnings to fixed charges, earnings consist of income (loss) from continuing operations before income taxes, equity in affiliated companies' net earnings and cumulative effect of accounting changes. Noncontrolling interests were not deducted from earnings as all such subsidiaries had fixed charges. Fixed charges from continuing operations consist of interest (including capitalized interest) of all indebtedness; amortization of debt discounts, premiums and expenses; and that portion of rental expense that FCX believes to be representative of interest. For purposes of calculating the ratio of earnings to combined fixed charges and preferred stock dividends, the preferred stock dividend requirements were assumed to be equal to the pre-tax earnings that would be required to cover such dividend requirements. The amount of pre-tax earnings required to cover such preferred stock dividends was computed using the effective tax rate for each applicable year. b.As a result of the loss recorded in 2008, the ratio coverage was less than 1:1.FCX would have needed to generate additional earnings of $13.4 billion to achieve coverage of 1:1 in 2008. c.As a result of the loss recorded in 2008, the ratio coverage was less than 1:1.FCX would have needed to generate additional earnings of $13.8 billion to achieve coverage of 1:1 in 2008.
